        Case 3:19-cv-07651-EMC Document 279 Filed 09/09/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT

 8                                NORTHERN DISTRICT OF CALIFORNIA

 9 INTEL CORPORATION,                             Case No. 3:19-cv-07651-EMC

10                   Plaintiff,
                                                  [PROPOSED] ORDER GRANTING
11              v.                                DEFENDANTS’ ADMINISTRATIVE
                                                  MOTION TO SEAL DEFENDANTS’
12 FORTRESS INVESTMENT GROUP LLC,                 REPLY IN SUPPORT OF THEIR JOINT
   FORTRESS CREDIT CO. LLC, UNILOC                MOTION TO DISMISS AND TO STRIKE
13 2017 LLC, UNILOC USA, INC., UNILOC             THE SECOND AMENDED COMPLAINT
   LUXEMBOURG S.A.R.L., VLSI
14 TECHNOLOGY LLC, INVT SPE LLC,                  Hon. Edward M. Chen
   INVENTERGY GLOBAL, INC., and IXI IP,
15 LLC,

16                   Defendants.

17

18

19
20

21

22

23

24

25

26

27

28
                                                               [PROPOSED] ORDER GRANTING DEFENDANTS’
                                                                       ADMINISTRATIVE MOTION TO SEAL
                                                                                Case No. 3:19-cv-07651-EMC
     10972688
        Case 3:19-cv-07651-EMC Document 279 Filed 09/09/21 Page 2 of 2



 1              Having considered the motion filed by Defendants Fortress Investment Group LLC,

 2 Fortress Credit Co. LLC, Uniloc 2017 LLC, Uniloc USA, Inc., Uniloc Luxembourg S.A.R.L.,

 3 VLSI Technology LLC, INVT SPE LLC, Inventergy Global, Inc., and IXI IP, LLC, as well as the

 4 accompanying declaration, the Court GRANTS Defendants’ Administrative Motion to Seal

 5 Defendants’ Reply in Support of Their Joint Motion to Dismiss and to Strike the Second Amended

 6 Complaint with respect to the following:

 7                                   Page                       Line Numbers
 8                       8                              1
 9                       11                             18-23
10                       16                             19-20
11

12

13              IT IS SO ORDERED.
14

15              Date: September 9, 2021                     By: __________________________
                                                               EDWARD M. CHEN
16
                                                               United States District Judge
17

18

19
20

21

22

23

24

25

26

27

28
                                                                        [PROPOSED] ORDER GRANTING DEFENDANTS’
                                                                                ADMINISTRATIVE MOTION TO SEAL
                                                                                         Case No. 3:19-cv-07651-EMC
     10972688                                        -1-
